UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7507



MICHAEL ANTHONY HUNTER,

                                              Plaintiff - Appellant,

          versus


P. R. PATEL, Doctor; M. K. GALLOWAY, IGC;
ROBERT E. WARD, Warden; GEORGE MARTIN, Region-
al Director; S. HUNTER RENTZ, Deputy Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   C. Weston Houck, Chief District
Judge. (CA-97-2891-O-12BD)


Submitted:   December 17, 1998            Decided:   January 12, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Hunter, Appellant Pro Se. James E. Parham, Jr.,
Columbia, South Carolina; Andrew Foster McLeod, HARRIS & MCLEOD,
Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Hunter appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court. See Hunter v. Patel, No. CA-97-2891-0-12BD (D.S.C.

Sept. 22, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2